United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 1, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10497
                           Summary Calendar



MICHAEL J. GILL,

                                      Plaintiff-Appellant,

versus

STATE OF TEXAS; COUNTY OF LUBBOCK; CITY OF LUBBOCK;
CLAUDE JONES, Lubbock Police Chief; ARRESTING OFFICERS,
Lubbock Police Department; JAILERS; JODY MYATT, Legal
Aid; REPORTING OFFICERS, Lubbock Police Department,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 5:03-CV-298-C
                          --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael J. Gill appeals the district court’s FED. R. CIV. P.

54(b) judgment dismissing several of the claims raised in his

42 U.S.C. § 1983 complaint.

     Gill contends that the district court erred when it

dismissed his claims under 18 U.S.C. §§ 241 and 242 as legally

frivolous.     He also contends that the district court erred when



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10497
                                -2-

it dismissed his failure to file criminal charges claims as

legally frivolous.

     Contrary to Gill’s contention, 18 U.S.C. §§ 241 and 242 do

not provide a basis for civil liability.   See Hanna v. Home Ins.

Co., 281 F.2d 298, 303 (5th Cir. 1960); Ali v. Shabazz, No.

93-2495 (5th Cir. Oct. 28, 1993) (unpublished).   Further,

decisions whether to prosecute or file criminal charges are

generally within the prosecutor’s discretion, and, as a private

citizen, Gill has no standing to institute a federal criminal

prosecution and no power to enforce a criminal statute.      See

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); United States

v. Batchelder, 442 U.S. 114, 124 (1979).   Therefore, the district

court did not abuse its discretion when it dismissed these claims

as legally frivolous.   See Harper v. Showers, 174 F.3d 716, 718

(5th Cir. 1999).

     Gill also contends that his ineffective assistance of

counsel, false charge, unlawful arrest, involuntary confession,

right to counsel, and false imprisonment claims were not barred

by Heck v. Humphrey, 512 U.S. 477 (1994), because the criminal

charges against him were dismissed.   He also contends that

because the criminal charges against him were dismissed, he is

entitled to pursue his malicious prosecution claims.   In support

of these contentions, Gill attaches an order dismissing the

criminal charges.
                           No. 04-10497
                                -3-

     Gill did not present the order of dismissal to the district

court prior to the district court’s judgment, and this court may

not consider evidence relating to the dismissal of Gill’s

criminal charges furnished for the first time on appeal.        See

Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir.

1999).   Although Gill attached a copy of the order of dismissal

to a motion to suppress filed prior to the district court’s

denial of Gill’s motions to reconsider and amend the pleadings,

Gill did not file an amended notice of appeal from the denial of

these motions and, thus, this court does not have jurisdiction to

review the district court’s decision.     See FED. R. APP. P.

4(a)(4)(B)(ii); Dison v. Whitley, 20 F.3d 185, 186 (5th Cir.

1994).

     Gill also contends that the district court erred when it

dismissed his slander claims as legally frivolous.      His

conclusional allegations that the defendants’ slanderous

statements resulted in lost friendships, lost livelihood, lost

time, and physical injuries are insufficient to state a claim

under 42 U.S.C. § 1983.   See Arnaud v. Odom, 870 F.2d 304, 307

(5th Cir. 1989).   Further, Gill’s attempt to incorporate his

district court pleadings by reference is an insufficient means of

raising his arguments in this court.    See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).

     Gill also contends that the district court erred when it

denied his request for the appointment of counsel.      Contrary to
                             No. 04-10497
                                  -4-

Gill’s contention, his civil rights action was not complex, he

was educated and able to adequately present his case, and he was

not incarcerated or unable to adequately investigate his claims.

Therefore, the district court’s refusal to appoint counsel was

not an abuse of discretion.    See Cupit v. Jones, 835 F.2d 82, 86

(5th Cir. 1987).

     Gill does not challenge the district court’s determination

that (1) he failed to state a claim against Mary Bednarz, Tom

Gill, James “Jimmy” Bednarz, Theresa Beyer, Linda Bednarz,

Michael Chandler, Jeremy Judge, and FNU Sanchez and (2) any

complaints regarding incidents alleged to have occurred two years

before Gill filed the complaint were barred by the applicable

statute of limitations.   Therefore, these claims are abandoned.

See Yohey, 985 F.2d at 224-25.

     Finally, although Gill reasserts his conditions of

confinement, excessive force, denial of medical care, access to

the courts, safe and sanitary housing, religious practice,

excessive bail, cruel and unusual punishment, and change of

social security number claims, these claims were not dismissed in

the judgment being appealed, and Gill has not filed an amended

notice of appeal from the dismissal of these claims.       See FED.

R. APP. P. 4(a)(4)(B)(ii).    Therefore, this court is without

jurisdiction to consider an appeal from the district court’s

dismissal of these claims.    See Dison, 20 F.3d at 186.
                          No. 04-10497
                               -5-

     Accordingly, the district court’s judgment is AFFIRMED, and

Gill’s motion for the appointment of appellate counsel is DENIED.

     AFFIRMED; MOTION DENIED.